Judgment and order of the City Court of Yonkers unanimously affirmed, with costs. A cause of action, the subject-matter of which is within the general provisions of title 1, chapter 416, Laws of 1893, as amended by chapter 852, Laws of 1930, including section 2, subsection [subdivision] 3, relating to jurisdiction of the City Court of Yonkers, is, so far as parties are concerned, likewise within that jurisdiction if they come within either subdivision [paragraph] “ a ” or subdivision [paragraph] “ b ” of subsection [subdivision] 3. Here the requirements as to residence of defendants in subdivision [paragraph] “ a ” are met. Hence the City Court had jurisdiction over the subject-matter and the person. This interpretation effectuates the legislative purpose respecting enlargement of territorial jurisdiction of the City Court. Moreover, there was a waiver of jurisdiction of the person in this action. Present — Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ.